Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-19 have been examined in this application.  No Information Disclosure Statement (IDS) has been filed with this application.
Election/Restrictions
Claims 1-19 are allowable. The restriction requirement as set forth in the Office action mailed on 06/25/21 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn and all previous withdrawn claims are rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 
Replace claim 1 with the following:
A one-way valve, comprising:
a valve housing having a first end portion, a second end portion, a valve housing channel, and a stopper projection provided within the valve housing channel;
a valve body having a first end portion, a second end portion, and a valve body channel in fluid communication with the valve housing channel, the second end portion of the valve body being snap-fit to the first end portion of the valve housing; 
a sealing plug slidably disposed within the valve body channel; and
a step provided on an inner surface of the valve body channel,
wherein an inner diameter of the valve housing channel is greater than an inner diameter of the valve body channel and an outer diameter of the sealing plug, and a distance between the stopper projection and the second end portion of the valve body is greater than a longitudinal length of the sealing plug, and
wherein the plug is configured to pass the step when a pressure reaches a predetermined value.
Replace claim 10 with the following:
A tire repair glue bottle, comprising:
a bottle body containing glue;
			an air intake device attached to the bottle body;
		a bottle lid attached to the bottle body;

		a one-way valve including:
a valve housing having a first end portion, a second end portion, a valve housing channel, and a stopper projection provided within the valve housing channel,
a valve body having a first end portion, a second end portion, and a valve body channel in fluid communication with the valve housing channel, the second end portion of the valve body being snap-fit to the first end portion of the valve housing,
a sealing plug slidably disposed within the valve body channel, and	
a step provided on an inner surface of the valve body channel,
wherein an inner diameter of the valve housing channel is greater than an inner diameter of the valve body channel and an outer diameter of the sealing plug, and a distance between the stopper projection and the second end portion of the valve body is greater than a longitudinal length of the sealing plug,
wherein the plug is configured to pass the step when a pressure reaches a predetermined value, and
wherein the second end portion of the valve housing of the one-way valve is connected to the other end of the glue tube.
Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Specifically, at least the following limitations, when considered in context, makes claims 1 and 10 inventive: “[…] a step provided on an inner surface of the valve body channel […] wherein the plug is configured to pass the step when a pressure reaches a predetermined value.”, and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available 
/R.A.G/Examiner, Art Unit 3754 

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/24/2021